Citation Nr: 1815716	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  15-01 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to specially adapted housing.  

2.  Entitlement to special home adaption grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to April 1959, January 1960 to January 1964, and June 1964 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified before the undersigned Veterans Law Judge in January 2018.  A transcript of this hearing is associated with the claims file. 

In various statements, including December 2013, November 2014, and September 2017 statements, the Veteran appears to assert a claim for a retroactive 100 percent rating for all service-connected disabilities based on clear and unmistakable error (CUE).  The Board notes that effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a) (2017).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.   Id.  Here, the Veteran asserted the claim for the first time prior to March 24, 2015, the Board does not have jurisdiction over such matter, and it is referred to the Agency of Original Jurisdiction (AOJ) for any appropriate action.  38 C.F.R. § 19.9(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

The Veteran seeks entitlement to specially adapted housing or a special home adaption grant.  

The Board first notes that the RO has been treating the issues on appeal as new and material evidence claims.  Entitlement to certificates of eligibility under 38 U.S.C. § 2101 and 38 C.F.R. §§ 3.809 and 3.809a is predicated on the severity of a Veteran's service-connected disabilities - similar to claims for increased ratings.  As such, new and material evidence is not required to reopen a previously denied claim for specially adapted housing or a special home adaptation grant.  See, e.g., Suttmann v. Brown, 5 Vet. App. 127, 136-37 (1993).  Rather, such claims are to be considered on a de novo basis.  

The Veteran is currently assigned a combined 100 percent rating for a number of service-connected disabilities, including amputation below left knee, rated 40 percent disabling, residuals of fracture of left femur with shortening and hip involvement, rated 20 percent disabling, degenerative joint disease, left knee, limitation of flexion, rated 20 percent disabling, degenerative joint disease, left knee, limitation of extension, rated 10 percent disabling, residuals of compression fracture, L1, with deformity and muscle involvement and right lower extremity radiculopathy, rated 50 percent disabling, degenerative discogenic/arthritic changes of the cervical spine with bilateral cervical radiculopathy, rated 60 percent disabling, and depressive disorder, NOS and chronic pain syndrome, rated 30 percent disabling.  The Veteran was granted entitlement to a total disability rating for individual unemployability from May 17, 1993 to February 13, 2004, and has been assigned a 100 percent total rating since that time.  He is entitled to special monthly compensation under 38 U.S.C. § 1114(l) on account of being so helpless as to be in need of regular aid and attendance and under 38 U.S.C. § 1114(k) on account of loss of use of one foot.

The Veteran testified that he is essentially restricted to a wheelchair due to his lower extremity disabilities, including left leg amputation and right leg radiculopathy, which causes pain, weakness, and instability.  See January 2018 Board Hearing Tr., pp. 4-5, 9.  He reported that he gets up to use the restroom, but otherwise stays in his wheelchair.  Id., p. 5.  He reported that he has problems with balance, and is prone to falls.  Id., pp. 4, 10.  He testified that he cannot get around without braces, crutches, canes, or a wheelchair.  Id., p. 12.

While the Veteran reported that he has been restricted to a wheelchair for the last four years, since his last amputation surgery, the last VA examination was conducted in July 2012, prior to such surgery.  Accordingly, remand is appropriate to obtain a new VA examination to address the current severity of the Veteran's service-connected disabilities in light of the requirements of 38 C.F.R. § 3.809.

While this matter is on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include any VA treatment records dated from November 2012 to January 2013 and from December 2014 forward.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38  C.F.R. § 20.900(c). Expedited handling is requested.)

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims.

2.  Obtain any additional VA treatment records, to include any VA treatment records dated from November 2012 to January 2013 and from December 2014 forward, that are not already on file.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected disabilities as it relates to his eligibility for specially adapted housing.  The Veteran's claims file should be made available to the examiner, and any essential tests and studies should be accomplished. 

The examiner should opine as to whether the Veteran's service-connected disabilities cause: 

a) the loss of use of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair;

b) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; and

c) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

As used here, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 

The examiner should fully describe the objective findings to support any conclusions (e.g., with respect to range of motion, instability, weakness, atrophy, tone, callosities, etc.), and should provide a complete rationale for all opinions expressed.

The examiner should consider all medical and lay evidence of record.

The Board notes that the Veteran testified that he is essentially restricted to a wheelchair due to his lower extremity disabilities, including left leg amputation and right leg radiculopathy, which causes pain, weakness, and instability.  See January 2018 Board Hearing Tr., pp. 4-5, 9.  He reported that he gets up to use the restroom, but otherwise stays in his wheelchair.  Id., p. 5.  He reported that he has problems with balance, and is prone to falls.  Id., pp. 4, 10.  He testified that he cannot get around without braces, crutches, canes, or a wheelchair.  Id., p. 12.

4.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any relief sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

